In a consolidated action to recover damages for the wrongful death of the intestate of plaintiff Anne Hosdale and by the intestate’s widow and infant child to recover damages pursuant to section 16 of the Civil Rights Law, the complaints were dismissed at the end of the plaintiffs’ case. Judgment reversed and a new trial granted, with costs to appellants to abide the event. There was sufficient evidence of the decedent’s intoxication and of defendant’s negligence to establish a prima facie case. Although the record contains no evidence of the cause of decedent’s death, it appears to have been assumed, on trial, that decedent was drowned while using defendant’s swimming pool. In any event, the interests of justice require a new trial. Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur.